Case: 1:20-cv-00312-MWM Doc #: 29-1 Filed: 10/15/20 Page: 1 of 5 PAGEID #: 847




                         UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION



TROY STACY ENTERPRISES INC.,
individually and on behalf of all others      Judge: Matthew W. McFarland
similarly situated,

                             Plaintiff,       Civil Action No. 1:20-cv-00312-MWM

           v.

THE CINCINNATI INSURANCE
COMPANY,

                             Defendant.




TASTE OF BELGIUM LLC, individually and
on behalf of all others similarly situated,   Judge: Matthew W. McFarland

                             Plaintiff,
                                              Civil Action No. 1:20-cv-00357-MWM
           v.

THE CINCINNATI INSURANCE
COMPANY, THE CINCINNATI
CASUALTY COMPANY, THE
CINCINNATI IDEMNITY COMPANY,
AND CINCINNATI FINANCIAL
CORPORATION,

                             Defendants.
 Case: 1:20-cv-00312-MWM Doc #: 29-1 Filed: 10/15/20 Page: 2 of 5 PAGEID #: 848




 SWEARINGEN SMILES LLC AND
 ELEISHA J NICKOLES DDS, individually              Judge: Matthew W. McFarland
 and on behalf of all others similarly situated,

                               Plaintiffs,         Civil Action No. 1:20-cv-00517-MWM

            v.

 THE CINCINNATI INSURANCE
 COMPANY, THE CINCINNATI
 CASUALTY COMPANY, AND THE
 CINCINNATI INDEMNITY COMPANY,

                               Defendants.




 REEDS JEWELERS OF NIAGARA FALLS,
 INC., individually and on behalf of all others    Judge: Matthew W. McFarland
 similarly situated,

                               Plaintiff,          Civil Action No. 1:20-cv-00649-MWM

            v.

 CINCINNATI INSURANCE COMPANY,

                               Defendant.


             [PROPOSED] ORDER GRANTING CONSOLIDATION

       Upon consideration of Plaintiff Troy Stacy Enterprises Inc.’s Motion to Consolidate Case

Numbers 1:20-cv-00357-MWM, 1:20-cv-00517-MWM, and 1:20-cv-00649-MWM with Case

Number 1:20-cv-00312-MWM, pursuant to Federal Rule of Civil Procedure 42(a), the Motion to

Consolidate is GRANTED and the Court hereby ORDERS the following:
 Case: 1:20-cv-00312-MWM Doc #: 29-1 Filed: 10/15/20 Page: 3 of 5 PAGEID #: 849




       1.      Taste of Belgium LLC v. The Cincinnati Insurance Company, et al., No. 1:20-cv-

00357-MWM, Swearingen Smiles LLC v. The Cincinnati Insurance Company, No. 1:20-cv-00517-

MWM, and Reeds Jewelers of Niagara Falls, Inc. v. Cincinnati Insurance Company, No. 1:20-cv-

00649-MWM is consolidated with Troy Stacy Enterprises Inc. v. The Cincinnati Insurance

Company, No. 1:20-cv-00312-MWM, the earlier-filed case before this Court;

       2.      The Clerk of this Court is directed to re-caption the consolidated action as Troy

Stacy Enterprises Inc., et al. v. The Cincinnati Insurance Company, et al., and the filing of all

pleadings and documents applicable to all actions shall be filed in 1:20-cv-00312-MWM (the

“Consolidated Action”);

       3.      All pleadings and court papers filed in the Consolidated Action, or in any separate

action included herein, shall bear the following caption:




                                                 3
 Case: 1:20-cv-00312-MWM Doc #: 29-1 Filed: 10/15/20 Page: 4 of 5 PAGEID #: 850




                           UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION


 TROY STACY ENTERPRISES INC., TASTE
 OF BELGIUM LLC, SWEARINGEN                            Master File No. 1:20-cv-00312-MWM
 SMILES LLC, ELEISHA J. NICKOLES                       (Consolidated)
 DDS, AND REEDS JEWELERS OF
 NIAGARA FALLS, INC., individually and on
 behalf of all others similarly situated,

                               Plaintiffs,

            v.

 THE CINCINNATI INSURANCE
 COMPANY, THE CINCINNATI
 CASUALTY COMPANY, THE
 CINCINNATI INDEMNITY COMPANY,
 AND CINCINNATI FINANCIAL
 CORPORATION,

                                Defendants.


 This Document Relates to:




       4.        When a pleading or other court paper filed in the Consolidated Action is intended

to apply to all actions therein, the words “All Actions” shall appear immediately after the words

“THIS DOCUMENTS RELATES TO:” in the caption set out above.

       5.        When a pleading or other court paper is intended to be applicable to less than all

such actions, the party filing the document shall indicate, immediately after the words “THIS

DOCUMENT RELATES TO:” the action(s) to which the document is intended to be applicable

by the name of the plaintiff(s) and the docket number(s).

                                                 4
 Case: 1:20-cv-00312-MWM Doc #: 29-1 Filed: 10/15/20 Page: 5 of 5 PAGEID #: 851




       6.        The parties are ordered to confer on and propose to the Court a new discovery

schedule for the Consolidated Action, within seven days of this Order.

       7.        The Court reserves the determination of whether to consolidate other actions later

filed in the United States District Court for the Southern District of Ohio—whether directly or by

virtue of removal, transfer, or otherwise—which arise out of or are related to the same or similar

facts as alleged in the Consolidated Action until such actions are filed and a party moves for

consolidation.

       Done this ___ day of                  , 2020,




                                       MATTHEW W. MCFARLAND
                                       UNITED STATES DISTRICT JUDGE




                                                 5
